                                           Case 5:19-cv-05786-LHK Document 56 Filed 06/24/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     METROPOLITAN LIFE INSURANCE                        Case No. 19-CV-05786-LHK
Northern District of California
 United States District Court




                                         COMPANY,
                                  13                                                        ORDER DISBURSING FUNDS FROM
                                                         Plaintiff,
                                                                                            THE COURT’S REGISTRY TO THE
                                  14                                                        SIBLING DEFENDANTS
                                                   v.
                                  15                                                        Re: Dkt. No. 55
                                         JAMES NALLAN, et al.,
                                  16
                                                         Defendants.
                                  17

                                  18           On May 17, 2021, the remaining parties in this interpleader case—Sahil Nallan and Nitin

                                  19   Nallan (“Sibling Defendants”)—reported that they settled with James Nallan’s conservator. ECF

                                  20   No. 51 at 4–5. Given this settlement, the Sibling Defendants asked the Court to disburse the life

                                  21   insurance proceeds held in the Court’s Registry. See ECF No. 33 (Court’s receipt of funds). Yet

                                  22   the Sibling Defendants asked to submit in camera their Settlement Agreement with the

                                  23   conservator. ECF No. 51 at 5. That in camera submission would have been inconsistent with the

                                  24   Court’s practice. ECF No. 53 at 1. Thus, the Court ordered the Sibling Defendants to file the

                                  25   Settlement Agreement along with an administrative motion to file the Settlement Agreement under

                                  26   seal. Id. at 2.

                                  27           On June 23, 2021, the Sibling Defendants publicly filed the Settlement Agreement with

                                  28                                                    1
                                       Case No. 19-CV-05786-LHK
                                       ORDER DISBURSING FUNDS FROM THE COURT’S REGISTRY TO THE SIBLING DEFENDANTS
                                           Case 5:19-cv-05786-LHK Document 56 Filed 06/24/21 Page 2 of 2




                                   1   permission from the conservator. See ECF No. 54 (permission from conservator); ECF No. 55 at

                                   2   15–19 (Ex. B, Settlement Agreement). The Sibling Defendants also filed an order from the

                                   3   Superior Court for the County of Santa Clara that approves the Settlement Agreement. ECF No.

                                   4   55 at 21–22 (Ex. C).

                                   5           Accordingly, the Court ORDERS that all funds in the Court’s Registry that are related to

                                   6   this case be disbursed to the Sibling Defendants, as so provided in the Settlement Agreement.

                                   7   Moreover, the Court VACATES the June 30, 2021 case management conference. The Clerk shall

                                   8   close the file.

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: June 24, 2021

                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                      LUCY H. KOH
                                  13                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    2
                                       Case No. 19-CV-05786-LHK
                                       ORDER DISBURSING FUNDS FROM THE COURT’S REGISTRY TO THE SIBLING DEFENDANTS
